MEMORANDUM **
Marat Nasybulin, a native and citizen of Uzbekistan, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), we deny the petition for review.
Contrary to Nasybuliris contentions, the BIA considered the submitted evidence and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See id. (the BIA’s denial of a motion to reopen will be reversed only if it is “arbitrary, irrational or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.